UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------x
ANNA SOLOVYOVA, individually and
on behalf of all others similarly
situated,

               Plaintiff,
                                           MEMORANDUM AND ORDER
          - against -                           19-CV-2996

GROSSMAN & KARASZEWSKI PLLC,

               Defendant.
-----------------------------------x
MATSUMOTO, United States District Judge:

          On May 21, 2019, Anna Solovyova (“plaintiff”)

commenced this action on behalf of herself and those similarly

situated against Grossman & Karaszewski, PLLC (“defendant”)

pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq., alleging that defendant violated various

provisions of the FDCPA.    (See generally ECF No. 1, Complaint

dated 5/21/2019 (“Compl.”).)    Presently before this court are

the defendant’s motion for summary judgment pursuant to Federal

Rule of Civil Procedure 56 (“Rule 56”), and plaintiff’s cross

motion for summary judgment pursuant to Rule 56.    (ECF No. 24,

Motion for Summary Judgment by Grossman & Karaszewski, PLLC

(“Def. Mot.”); ECF No. 27, Cross Motion for Summary Judgment by

Anna Solovyova (“Pl. Mot.”).)    For the reasons stated herein,

defendant’s motion for summary judgment is granted as to the

first, second, third, fourth, fifth, and sixth counts in


                                  1
plaintiff’s complaint.   Both parties’ motions for summary

judgment are denied as to the seventh count.

                            BACKGROUND

  I. Factual Record

           The following facts are set forth in parties’ Rule

56.1 Statements of Undisputed Facts.      (See ECF No. 24-1,

Defendant’s Rule 56.1 Statement (“Def. 56.1”); ECF No. 27-1,

Plaintiff’s Rule 56.1 Statement (“Pl. 56.1”).)       Plaintiff is a

resident of Kings County, New York.      (Def. 56.1, ¶ 1; Pl. 56.1.

¶ 1.)   Defendant is a New York Professional Liability Company

with a principal place of business in Erie County, New York.

(Def. 56.1, ¶ 2; Pl. 56.1. ¶ 2.    Plaintiff’s allegations stem

from a collection letter defendant sent to plaintiff that was

dated June 29, 2018.   (Pl. 56.1 at ¶ 12.) Plaintiff had a credit

card account with Citibank, N.A. and the collection letter

stated plaintiff owes $3,897.62.       (Def. 56.1, ¶ 4; Pl. 56.1 at ¶

19.)

           The relevant collection letter was attached to

plaintiff’s complaint as an exhibit.      (Compl., Ex. 1.)     The

letter is on defendant’s letterhead.      Id.   At the top right

corner of the letter, it lists the defendant’s attorneys.         Id.

The second sentence of the letter states, “this office has been

hired to collect the above referred balance that you owe our

client,” and states that plaintiff owes $3,897.62.       Id.    The

                                   2
original creditor is listed as Citibank N.A., but the letter

lists the name of the creditor to whom the debt is owed as JHPDE

FINANCE I, LLC. (“JHPDE”).    Id.   The second paragraph of the

letter sets forth plaintiff’s validation rights:

         Unless within thirty days after your receipt
         of this notice you dispute the validity of the
         debt, or any portion thereof, the debt will be
         assumed to be valid by us. If you notify us in
         writing within the thirty-day period that the
         debt, or any portion thereof, is disputed, we
         will obtain verification of the debt or a copy
         of a judgment against you and a copy of such
         verification or judgment will be mailed to you
         by us. Upon your written request within the
         thirty-day period we will provide you with the
         name and address of the original creditor, if
         different from the current creditor.

          Id.   The reverse side of the letter, states “IMPORTANT

INFORMATION ABOUT CREDIT REPORTING (emphasis in original) Please

note that a negative credit bureau report reflecting on your

credit record may be submitted to a credit reporting agency by

the current account owner if you fail to fulfill the terms of

your credit obligations.”    Id.

          Plaintiff challenges the debt collection letter on the

following grounds in her complaint:     The first and second counts

state that the letter fails to state the amount of debt

purportedly owed in violation of §§ 1692g(a)(1), 1692e,

1692e(2)(A), and 1692e(10); the third and fourth counts state

the letter fails to identify the correct creditor to whom

plaintiff’s alleged debt is purportedly owed in violation of §§

                                    3
1692g(a)(2), 1692e, 1692e(2)(A), and 1692e(10); the fifth and

sixth counts state the letter’s format and letterhead overshadow

the statutorily required validation notice in violation of §

1692g(b); and lastly the plaintiff states in count seven that

the letter misleads the consumer into believing that an attorney

was meaningfully involved in a review of her debt in violation

of §§ 1692e, 1692e(2)(A), 1692e(3) and 1692e(10).

  II.     Procedural History

            Plaintiff commenced this action on May 21, 2019.    (See

Compl.)    On June 25, 2019, defendant filed an answer to the

complaint.    (ECF No. 9, Answer to Complaint.)   Magistrate Judge

Scanlon held several conferences with the parties and held a

final conference on November 21, 2019, at which time discovery

was closed on consent.    (ECF No. 18, Scheduling Order and Order

Certifying Discovery as Complete.)    On January 3, 2020, this

court held a pre-motion conference and set a briefing schedule.

(Dkt. Minute Entry and Order, 1/3/2020.)     The court informed to

the parties that in light of their decision not to seek

discovery in this action, they waived their right pursuant to

Rule 56(d) to ask the court to defer consideration of the

motions or allow the parties time to obtain affidavits or

declarations or to seek discovery.    Id.   On March 2, 2020, the

parties submitted their motions for summary judgment and



                                  4
accompanying memoranda in support of said motions.        (See Def.

Mot.; Pl. Mot.)

                           LEGAL STANDARD

           Summary judgment shall be granted to a movant who

demonstrates “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”   Fed. R. Civ. P. 56(a).       “A fact is ‘material’ for

these purposes when it ‘might affect the outcome of the suit

under the governing law.’”   Rojas v. Roman Catholic Diocese of

Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).        No genuine

issue of material fact exists “unless there is sufficient

evidence favoring the nonmoving party for a jury to return a

verdict for that party.”   Anderson, 477 U.S. at 249.       “If the

evidence is merely colorable, or is not significantly probative,

summary judgment may be granted.”        Id. at 249-50 (internal

citations omitted).

           When bringing a motion for summary judgment, the

movant carries the burden of demonstrating the absence of any

disputed issues of material fact and entitlement to judgment as

a matter of law.   Rojas, 660 F.3d at 104.       In deciding a summary

judgment motion, the court must resolve all ambiguities and draw

all reasonable inferences against the moving party.        Flanigan v.

Gen. Elec. Co., 242 F.3d 78, 83 (2d Cir. 2001) (citing

                                    5
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)).   A moving party may indicate the absence of a

factual dispute by “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”   Fed. R. Civ.

P. 56(c)(1)(B).

          Once the moving party has met its burden, the

nonmoving party normally “must come forward with admissible

evidence sufficient to raise a genuine issue of fact for trial

in order to avoid summary judgment.”   Jaramillo v. Weyerhaeuser

Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986)).   Therefore, it is “[o]nly

in the rarest of cases” that “summary judgment [may] be granted

against a plaintiff who has not been afforded the opportunity to

conduct discovery.”   Hellstrom v. U.S. Dep’t of Veterans

Affairs, 201 F.3d 94, 97 (2d Cir. 2000).

                                 DISCUSSION

          Plaintiff brought this action pursuant to the FDCPA.

“A violation under the FDCPA requires that (1) the plaintiff be

a ‘consumer’ who allegedly owes the debt or a person who has

been the object of efforts to collect a consumer debt, (2) the

defendant collecting the debt must be considered a ‘debt

collector,’ and (3) the defendant must have engaged in an act or

omission in violation of the FDCPA’s requirements.”   Derosa v.

CAC Fin. Corp., 278 F. Supp. 3d 555, 559–60 (E.D.N.Y. 2017),

                                 6
aff’d, 740 F. App’x 742 (2d Cir. 2018).   The court assumes the

first two elements are true, that plaintiff is a consumer who

owes a debt or was subject to collection efforts and defendant

is a debt collector within the meaning of the statute.

           Plaintiff brings this action alleging defendant

violated various subsections of Sections 1692(e) and (g) of the

FDCPA.   Section 1692(e) states, in relevant part, that a “debt

collector may not use any false, deceptive, or misleading

representation or means in connection with the collection of any

debt.”   The subsections plaintiff alleges that defendant

violated are:

             •   1692e(2)(A): The false representation of the
                 character, amount, or legal status of any debt.
                 (Compl. at ¶¶ 47-62, 75-97, 178-217.)

             •   1692e(3): The false representation or implication
                 that any individual is an attorney or that any
                 communication is from an attorney. (Compl. at ¶¶
                 178-217.)

             •   1692e(10): The use of any false representation or
                 deceptive means to collect or attempt to collect
                 any debt or to obtain information concerning a
                 consumer. (Compl. at ¶¶ 47-62, 75-97, 178-217.)

           Plaintiff also alleges that defendant violated Section

1692g(a), which provides that the defendant’s collection letter

must contain the following information:

           (1) the amount of the debt; (2) the name of
           the creditor to whom the debt is owed; (3) a
           statement that unless the consumer, within
           thirty days after receipt of the notice,
           disputes the validity of the debt, or any

                                  7
          portion thereof, the debt will be assumed to
          be valid by the debt collector; (4) a
          statement that if the consumer notifies the
          debt collector in writing within the thirty-
          day period that the debt, or any portion
          thereof, is disputed, the debt collector
          will obtain verification of the debt or a
          copy of a judgment against the consumer and
          a copy of such verification or judgment will
          be mailed to the consumer by the debt
          collector; and (5) a statement that, upon
          the consumer's written request within the
          thirty-day period, the debt collector will
          provide the consumer with the name and
          address of the original creditor, if
          different from the current creditor.

          “Debt collectors violate the FDCPA if they fail to

provide this information or if they provide this information but

then make other “communications” that “overshadow” parts of the

disclosure — namely, the so-called “validation notice” required

by subsections (3) through (5), which informs consumers that

they have a right to verify and dispute the debt and to receive

information about the original creditor.”   Taylor v. Am.

Coradius Int'l, LLC, No. 19-CV-4890, 2020 WL 4504657, at *1

(E.D.N.Y. Aug. 5, 2020).

           Plaintiff also alleges that defendant violated

Section 1692g(b), which provides as follows:

          If the consumer notifies the debt collector
          in writing within the thirty-day period
          described in subsection (a) that the debt,
          or any portion thereof, is disputed, or that
          the consumer requests the name and address
          of the original creditor, the debt collector
          shall cease collection of the debt, or any
          disputed portion thereof, until the debt

                                8
          collector obtains verification of the debt
          or a copy of a judgment, or the name and
          address of the original creditor, and a copy
          of such verification or judgment, or name
          and address of the original creditor, is
          mailed to the consumer by the debt
          collector. Collection activities and
          communications that do not otherwise violate
          this subchapter may continue during the 30-
          day period referred to in subsection (a)
          unless the consumer has notified the debt
          collector in writing that the debt, or any
          portion of the debt, is disputed or that the
          consumer requests the name and address of
          the original creditor. Any collection
          activities and communication during the 30-
          day period may not overshadow or be
          inconsistent with the disclosure of the
          consumer’s right to dispute the debt or
          request the name and address of the original
          creditor.

          “In th[e Second] Circuit, the question of whether a

communication complies with the FDCPA is determined from the

perspective of the ‘least sophisticated consumer.’”   Jacobson v.

Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)

(quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.1993)).

“The purpose of the least-sophisticated-consumer standard, here

as in other areas of consumer law, is to ensure that the statute

protects the gullible as well as the shrewd.”   Id.   But, “[e]ven

in ‘crafting a norm that protects the naive and the credulous,’”

courts “have ‘carefully preserved the concept of

reasonableness.’”   Id.

     I.   The Amount of Alleged Debt and Identification of the

          Creditor (Counts 1, 2, 3, and 4)

                                9
            Plaintiff asserts that defendant violated Sections

1692e, 1692e(2)(A), 1692e(10), 1692g(a)(1), and 1692g(a)(2)

because “plaintiff does not owe any monies to JHPDE Finance I,

LLC and [JHPDE] is not the creditor to whom any alleged debt is

owed,” and “plaintiff was never notified by Citibank that the

account was going to be sold.”     (ECF No. 27-3, Motion for

Summary Judgment.)    Defendant rebuts this assertion by

contending that “it is unequivocal that the Letter states the

amount of debt and the name of the current creditor to whom it

is owed.”    (Def. Mot. at 11.)   Plaintiff further states that she

“does not owe the sum of $3,897.62 on account of her Citibank

card,” but does not offer admissible evidence in her summary

judgment submissions.    (Pl. 56.1, ¶ 26.)     Defendant rebuts this

assertion by stating that the letter lays out plaintiff’s

validation rights and “if plaintiff truly disputed owing the

balance and owing it to JHPDE, she could have exercised her

right to validate the debt.”      (Def. 56.1 at ¶¶ 5-6; Def. Mot. at

11-12.)   There is no evidence that plaintiff exercised her

validation rights.

            The letter conforms with the requirements set forth in

§ 1692g(a)(2) and clearly states “the name of the creditor to

whom the debt is owed.”    Directly under the date of the letter,

it states in bold letters that the “current creditor” is JDPDE

Finance I, LLC.    (Compl., Ex. 1.)     The original creditor is

                                   10
listed as Citibank N.A. Id.    The first sentence of the letter

states that plaintiff’s “account has been sold and assigned to

our client, JDHPE Finance I, I, LLC.”    Id.

            First, there is no requirement under the FDCPA that

the defendant notify the plaintiff of a sale of plaintiff’s

debt.   See Taylor v. Am. Coradius Int'l, LLC, No. 19-CV-

4890(EK)(VMS), 2020 WL 4504657, at *2 (E.D.N.Y. Aug. 5, 2020)

(“there is simply no requirement in the statute that a debt-

collection notice clearly describe every step in the chain of

ownership that the debt travels to arrive in the current

creditor's possession.    Rather, the statute requires

identification only of ‘the name of the creditor to whom the

debt is owed.’”); see also Dennis v. Niagara Credit Sols., Inc.,

946 F.3d 368, 371 (7th Cir. 2019)(“§ 1692g(a)(2) does not

require such a detailed explanation of the transactions leading

to the debt collector’s notice. Rather, it requires clear

identification of the current creditor.”)      This case is unlike

those in the Second Circuit finding violations of 1692g(a)(2)

because the letters in those cases did not clearly identify the

creditor.    See, e.g., Datiz v. Int'l Recovery Assocs., Inc., No.

15-cv-3549, 2016 WL 4148330, at *11-12 (E.D.N.Y. Aug. 4, 2016)

(naming an entity in the letter's “caption” without further

explanation of the entity's role); McGinty v. Prof'l Claims

Bureau, Inc., No. 15-cv-4356, 2016 WL 6069180, at *4 (E.D.N.Y.

                                 11
Oct. 17, 2016) (same); Eun Joo Lee v. Forster & Garbus LLP, 926

F. Supp. 2d 482, 487 (E.D.N.Y. 2013)(same).

           As to the plaintiff’s first count, pursuant to Section

1692g(a)(1), that “she does not owe the sum of $3,897.62 on

account of her Citibank card,” this court finds plaintiff’s

declaration that “she does not believe that amount is correct”

fails to create a genuine dispute as to this material fact.

(Pl. 56.1, at ¶ 26; ECF No. 27-2, Plaintiff’s Declaration at ¶¶

13-14.)   Defendant correctly argues that “plaintiff’s

unsubstantiated dispute of information contained in the letter

does not render the Letter noncompliant with 1692g,” because

plaintiff could have exercised her rights under the validation

notice and disputed the debt.   (Def. Mot. at 11-12.)    Plaintiff,

however, contends that the alleged debt in the letter is

incorrect because she does not owe money to JHPDE and “the

amount of the alleged debt exceeds any amount(s) owed on

Plaintiff’s Citibank credit card.”   (Pl. Mot. at 10-11.)   As to

the first point, this court has already determined that the debt

was sold to JHPDE and collection by the defendant is not a

violation of the FDCPA.   As to plaintiff’s second point, the

plaintiff bears the burden of proving that the FDCPA was

violated by the defendant’s letter that allegedly misstates the

amount of the debt.   She offers only her belief that the amount

of the debt stated in the letter is incorrect, but failed to

                                12
exercise her validation rights to dispute any portion of the

debt.    The defendant’s letter contends “in making this demand we

are relying entirely on information provided by our client,”

including the $3,897.62 amount of the debt.    (Compl., Ex.1.)

The letter itself implies that Citibank informed the current

creditor, JHDPE, as to the amount of debt owed by the plaintiff.

Plaintiff has only provided in her Rule 56.1 statement that she

“does not owe the sum of $3,897.62 on account of her Citibank

card,”    (ECF No. 27-1, Plaintiff’s Rule 56.1 Statement at ¶ 26,)

and cites to her declaration that she “do[es] not believe that

amount is correct.”   (ECF No. 27-2, Plaintiff’s Declaration in

Support of Summary Judgment at ¶ 14.)    Plaintiff’s stated belief

does not create sufficient evidence from which she could prove

that the amount of debt stated in the letter is incorrect.

Defendant’s letter stating the amount of debt, based on

information provided by Citibank to JHPDE, and notifying

plaintiff as to how she could seek validation of any portion of

the debt, constitutes undisputed evidence that to the extent

plaintiff disputed the amount of the debt, she has failed to

submit evidence establishing the correct amount of the debt.

            For the reasons stated, defendant’s motion for summary

judgment as to the third and fourth counts regarding the

identity of the creditor is granted.    However, plaintiff’s

motions for summary judgment as to first and second counts

                                 13
regarding the amount of debt owed is denied and defendant’s

motion is granted.

     II.   The Validation Notice

           (Counts 5 and 6 in the Complaint)

           A. Format Overshadows the Validation Notice (Count 6)

           Plaintiff alleges that defendant has violated

§1692g(b) because “the format of the letter overshadows the

consumer’s right to dispute the debt.”   (Compl. at ¶ 127.)

Defendant contends that the “validation notice is conspicuously

and prominently placed in a separate, standalone paragraph . . .

and is not overshadowed or contradicted by other aspects of the

Letter.”   (Def. Mot. at 12.)

           This court agrees with defendant.   In assessing

whether the validation notice is overshadowed by the format of

the letter, this court must evaluate the letter in its entirety.

See McStay v. I.C. System, Inc., 308 F.3d 188, 191 (2d Cir.

2002) (when read in its entirety, the least sophisticated

consumer would not be confused about his validation rights,

which were included on the reverse side of the letter.); see

also Saraci v. Convergent Outsourcing, Inc., 2019 WL 1062098, at

*4 (“when the letter is read in its entirety, there is no

ambiguity.”).

           The second paragraph of the letter clearly advises the

plaintiff of her validation rights:

                                   14
            Unless within thirty days after your receipt
            of this notice you dispute the validity of the
            debt, or any portion thereof, the debt will be
            assumed to be valid by us. If you notify us in
            writing within the thirty-day period that the
            debt, or any portion thereof, is disputed, we
            will obtain verification of the debt or a copy
            of a judgment against you and a copy of such
            verification or judgment will be mailed to you
            by us. Upon your written request within the
            thirty-day period we will provide you with the
            name and address of the original creditor, if
            different from the current creditor.

            (Compl., Ex.1.)   Below the signature block, the letter

states “IMPORTANT INFORMATION CONTINUED ON THE REVERSE SIDE.”

Nothing on the reverse side of the letter contradicts

plaintiff’s validation rights enumerated on the front side of

the letter.    The collection letter does not misdirect the least

sophisticated consumer away from the prominently placed

validation notice.    Therefore, defendant’s motion for summary

judgment on plaintiff’s Section 1692 g(b) claim regarding the

validation notice is granted.

            B. Law firm’s Letter Overshadows Validation Rights

               (Count 6)

            Plaintiff alleges that the collection letter is in

violation of § 1692g(b) because “the least sophisticated

consumer could reasonably interpret the Letter to mean that even

if she exercises her validation rights, she could nevertheless

be subject to legal action” because the letter is coming from a

law firm.    (Compl. at ¶ 164.)   Defendant correctly asserts that

                                  15
“there is absolutely no reference to any legal action whatsoever

in the Letter.”   (Def. Mot. at 14.)

           Unlike the present case, in Park v. Forster & Garbus,

LLP the creditor, a law firm, referenced a possible lawsuit.

Park v. Forster & Garbus, LLP, No. 19CV3621ARRST, 2019 WL

5895703, at *8 (E.D.N.Y. Nov. 12, 2019).   The court in the Park

action, however, determined that the notion of a possible

lawsuit did not create a false sense of urgency, nor did it

distract the least sophisticated consumer from exercising her

validation rights, and thus did not violate the FDCPA.   Id.   In

the present case, the letter does not even reference potential

legal action.   The validation notice clearly describes the

plaintiff’s rights, and the fact that the letter is from a law

firm does not overshadow the validation notice.   See Delfonce v.

Eltman Law, P.C., No. 16CIV6627AMDLB, 2017 WL 639249, at *3

(E.D.N.Y. Feb. 16, 2017), aff'd, 712 F. App'x 17 (2d Cir. 2017)

(the fact that the collection letter on a law firm’s letterhead

referenced the possibility of a lawsuit did not overshadow the

validation notice.)   For the reasons stated, defendant’s motion

for summary judgment as to this Section 1692 g (b) claim is

granted.

     III. Meaningful Attorney Involvement (Count 7)

           Plaintiff alleges in her complaint that Defendant has

violated §§   1692e, 1692e(2)(A), 1692e(10), 1692e(3), and

                                16
1692g(b) because “The least sophisticated consumer would likely

assume that the attorney has been genuinely involved in the

review of Plaintiff's alleged Debt prior to the letter being

sent.” (Compl. at ¶ 191.)    The letter states, “In making this

demand we are relying entirely on information provided by our

client.”   (Compl. Ex.1.)   Plaintiff argues that the least

sophisticated consumer “could read the letter and be reasonably

led to believe that the communication was from an attorney . . .

At the same time, once could read the statement that Defendant

was relying entirely on information provided by his client and

be under the impression that no attorney was meaningfully

involve in the case.”   (Pl. Mot. at 14-15.)   Defendant argues

that the FDCPA was not violated because “attorneys who were

employed by Defendant were meaningfully involved in the review

of Plaintiff’s account . . ..”    (ECF No. 28, Defendant’s

Response to Plaintiff’s Cross Motion at 14.)

           The collection letter is on Grossman & Karaszewski,

PLLC letterhead.   (Compl., Ex. 1.)   Under the firm’s name at the

top left corner, the firm’s address and telephone number appear.

Id.   On the top right side of the letter, the attorneys and of-

counsel are listed.   Id.   Under this list of names, the letter

provides the law firm’s contact information, and the email

provided is “compliance@wcgrossmanlaw.com.”    Id.   The second

sentence of the letter states that “in making this demand, we

                                 17
[Grossman & Karaszewski, PLLC] are relying entirely on

information provided by our client.”   (Compl., Ex. 1.)   The

letter contains a signature block with Grossman & Karaszewski,

PLLC.   Id.

           There is no dispute that Grossman & Karaszewski, PLLC

is a law firm, or that the collection letter was “from” the law

firm in the literal sense.   However, some degree of attorney

involvement is required before a letter is to be considered from

an attorney within the meaning of the FDCPA.    Miller v. Wolpoff

& Abramson, LLP, 321 F.3d 292, 301 (2d Cir.2003); Clomon v.

Jackson, 988 F.2d 1314, 1321 (2d Cir.1993); Bitzko v. Weltman,

Weinberg & Reis Co., LPA, No. 117CV00458BKSDJS, 2019 WL 4602329,

at *4 (N.D.N.Y. Sept. 23, 2019); Greco v. Trauner, Cohen &

Thomas, L.L.P., 412 F.3d 360, 364 (2d Cir. 2005)(“ a letter sent

on law firm letterhead, standing alone, does represent a level

of attorney involvement to the debtor receiving the letter. And

if the attorney or firm had not, in fact, engaged in that

implied level of involvement, the letter is, therefore,

misleading within the meaning of the FDCPA.”)

           Defendant argues that attorneys were meaningfully

involved and that “there is nothing in the record that would

suggest otherwise.”   (Def. Mot. at 15.)   Defendant also argues

that plaintiff has not met her burden to prove the elements of

an FDCPA violation and plaintiff “does not even have a scintilla

                                18
of evidence to show a lack of meaningful attorney involvement

prior to G&K sending the Letter.”     (Def. Mot. at 15.)

Plaintiff, however, argues that she has met her burden of

showing that no attorney was meaningfully involved because the

letter states “in making this demand, we [Grossman &

Karaszewski, PLLC] are relying entirely on information provided

by our client.”   (Compl., Ex. 1.)

           The language in the letter “suggests that the

defendant sent the plaintiff this letter based solely on

information provided by the creditor, without any attorney

review.   It implies that no attorney had ‘formed an opinion

about how to manage the case of the debtor to whom the letter

was sent.’”   Hochhauser v. Grossman & Karaszewski, PLLC, No.

19CV2468ARRRML, 2020 WL 2042390, at *6 (E.D.N.Y. Apr. 28, 2020);

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 304 (2d Cir.

2003) (“On this undeveloped record, however, it suffices for us

to hold that merely being told by a client that a debt is

overdue is not enough.”)   Though plaintiff does provide evidence

that casts doubt on the law firm’s meaningful involvement,

plaintiff does not offer admissible evidence that an attorney

was not meaningfully involved.   Neither has defendant provided

evidence that there was meaningful involvement by an attorney,

such as a declaration by an attorney, or by providing

documentation that lawyers used their professional judgment in

                                 19
forming an opinion about how to manage the case or making the

decision to send said letter.       See Goins v. Brandon, 367 F.

Supp. 2d 240, 245 (D. Conn. 2005); Avila v. Rubin, 84 F.3d 222,

229 (7th Cir.1996) (“The attorney letter implies that the

attorney has reached a considered, professional judgment that

the debtor is delinquent and is a candidate for legal action.

And the letter also implies that the attorney has some personal

involvement in the decision to send the letter.”)       For the

reasons stated, both the plaintiff’s and defendant’s motions for

summary judgment are denied as to this claim.

                               CONCLUSION

            For the reasons stated herein, defendant’s motion for

summary judgment is granted as to the first, second, third,

fourth, fifth, and sixth counts in plaintiff’s complaint.         Both

parties’ motions for summary judgment are denied as to the

seventh count.      Specifically:

  1)        As to the first and second counts, the plaintiff’s

       motion for summary judgment as to the amount of debt owed

       is DENIED.   Defendant’s motion for summary judgment as to

       the amount of debt owed is GRANTED.

  2)        As to the third and fourth counts, defendant’s motion

       for summary judgment as to the identification of the

       creditor to whom the debt is owed is GRANTED.



                                    20
  3)        As to the fifth and sixth counts, defendant’s motion

       for summary judgment as to the validation notice is

       GRANTED.

  4)        As to the seventh count, both parties’ motions for

       summary judgment as to whether an attorney was meaningfully

       involved are DENIED.

            The parties are advised to confer and jointly advise

the court via ECF as to how they intend to proceed by February

22, 2021.    The parties are also urged to engage in settlement

discussions and seek assistance of Magistrate Judge Vera M.

Scanlon. SO ORDERED.

Dated: Brooklyn, New York
       February 12, 2021


                                ___________/s/_______________
                                Hon. Kiyo A. Matsumoto
                                United States District Judge




                                 21
